Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 12, 2018

                                       No. 04-18-00265-CR

                                      Felipe HERNANDEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 17-12-03717-ZCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER
        Appellant’s appointed counsel filed an Anders brief. This court provided the pro se
appellant with a copy of the record pursuant to his request filed October 30, 2018. The pro se
appellant acknowledges he received a copy of the record on November 11, 2018. Pursuant to
this court’s order of November 1, 2018, appellant’s pro se brief was due on or before December
17, 2018. On November 30, 2018, the pro se appellant filed his first motion for extension of
time to file his brief. The pro se appellant did not ask for a specific date with regard to his
extension. By order dated December 12, 2018, we granted the pro se appellant’s first motion for
extension of time, granting him an addition thirty days in which to file his brief. Based on our
grant of thirty days, the pro se appellant’s brief is currently due in this court on or before January
16, 2019. On December 10, 2018, the pro se appellant filed a second “first motion for extension
of time to file appellant’s pro se brief.” In that document, the pro se appellant again requests a
thirty-day extension of time from the original December 17, 2018 due date. Thus, it appears this
motion was sent before the pro se appellant received our order granting his first request for an
extension. As such, this second “first” motion is duplicative. Accordingly, we DENY AS
MOOT appellant’s pro se extension filed on December 10, 2018. Appellant’s pro se brief is
currently due to be filed in this court on or before January 16, 2019.


                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court